Citation Nr: 1221463	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a total rating based on individual unemployability (TDIU) is warranted.  During a March 2010 hearing before a Decision Review Officer (DRO) the Veteran testified that he could no longer work in his position as a government police officer and had retired from that position for medical reasons.  He referred to his service-connected lumbar spine and bilateral knee disabilities in this regard.  

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341(a), 4.16(a) (2011). 

Where these percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2011).  

Service connection has been established for the following disabilities:  Degenerative disc disease, lumbar spine, evaluated as 20 percent disabling since June 2005 and 10 percent disabling prior to that date; left knee chondromalacia, evaluated as 10 percent disabling since March 2006 and as noncompensable prior to that date; right knee chondromalacia, evaluated as 10 percent disabling since March 2006 and as noncompensable prior to that date; degenerative changes to both tibiotalar and both talonavicular joints, with degenerative joint disease of the sacroiliac joint, evaluated as 20 percent disabling since June 2005 and as 10 percent disabling prior to that date; asthma, evaluated as 10 percent disabling since November 2006 and as noncompensable prior to that date; right great toe bunionectomy, evaluated as noncompensable since November 1991; left great toe bunionectomy with adductor release, evaluated as noncompensable since November 1991; allergic rhinitis, evaluated as noncompensable since November 1991; and bilateral hearing loss, evaluated as noncompensable since October 2007.  

In March 2008, VA afforded the Veteran a medical examination with regard to his claim of entitlement to TDIU as well as other claims that are not part of this appeal.  In a section of the examination report for employment history, the examiner indicated that the Veteran was currently employed as a full time police officer and that his lumbar spine disability had no significant effects on his employment.  There is an addendum to the report signed by the examiner in May 2008.  Listed in this addendum are seven conditions for which the examiner included minimal findings, such as, with regard to his lumbar spine degenerative disc disease, that he had no radicular complaints, physical examination was within normal limits, and x-rays were unchanged from the previous examination.  The examiner also stated "[n]o service connected or non-service connected evidence of hearing loss is found."  

The opinion provided, in its entirety, is as follows:  "This vet has no physical disability to consider for individual unemployability."  

This medical opinion is not adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an adequate medical opinion is one that includes a detailed description of the Veteran's disability, review of the relevant medical history, and a conclusion supporting analysis that can be weighed against other evidence).  Here, the examiner did not provide any such analysis.  Furthermore, her statement regarding hearing loss is inconsistent with the evidence in the claims file, given that service connection has been established for a bilateral hearing loss disability.  Once VA provides a medical examination it must ensure that the examination is adequate, or, at minimum, explain why an adequate examination will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore necessary to provide an adequate examination, including an adequate medical opinion.  

Turning to another reason that a remand is required, the Board notes that during the March 2010 DRO hearing, the Veteran testified that he applied for Social Security benefits but was denied on the basis that the Social Security Administration (SSA) did not have enough information.  There are no SSA records associated with the claims file.  Regardless of whether the SSA granted his claim, given the nature of his testimony there exists a reasonable possibility that relevant medical records are in the possession of the SSA due to that claim and may include records not already associated with the claims file, such as records of any examination ordered for SSA disability purposes.  Hence, on remand, the RO must make all necessary efforts to obtain any such records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372   (1992)..  

Finally, review of VA treatment records from July 2010 indicates that the Veteran was seen near that time by a private practitioner, Dr. "M" for his back condition.  VA treatment records from that month also document the Veteran's report that he was treated by Dr. "J.W." for a cervical spine fusion in October 2010 and that he had an upcoming appointment with Dr. J.W.  Records from those practitioners are not associated with the claims file and it appears that the records are relevant to the issue on appeal.  On remand, the Veteran should be contacted and asked to identify all providers of medical treatment or evaluation and either submit evidence from such providers or provide the necessary authorizations for VA to assist him in obtaining such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send a letter to the Veteran asking him to identify all private and VA treatment for which records have not been submitted and to provide necessary authorizations for VA to assist him in obtaining the private treatment records.  In particular, the RO must ask the Veteran to do so with regard to treatment by Dr. "M" and Dr. "J.W." as reported in the July 2010 VA treatment notes (the RO should use the full names of the physicians in the letter to the Veteran).  All identified and available records must be obtained and associated with the claims file.  

2.  The RO must obtain from the SSA any available medical and administrative records associated with the Veteran's claim for Social Security disability benefits.  All obtained records must be associated with the claims file.  If medical evidence utilized in processing such claim is not available, that fact should be documented by the SSA and such notice entered in the claims folder.

3.  Thereafter, schedule the Veteran for appropriate examination to determine the effect of all of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service connected disabilities.  That opinion should include consideration of his service-connected disabilities acting either alone or together with each other.  A complete rationale must be provided for any conclusion reached.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, readjudicate the claim of entitlement to TDIU.  If the benefit sought is not granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and allow for an adequate opportunity to respond thereto.  Then return the matter to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


